DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 03/16/2021 have been received, to which the Applicant is thanked. New claims 22 & 23 have been added into consideration. The rejections of claims 2 & 17 have been withdrawn and indicated as containing allowable subject matter. On an interview held on May 2021, the Examiner proposed moving the subject matter of claims 2 & 17 into their respective independent claims to place the application to be in a condition for allowance, to which the Applicant did not agree to do. The Examiner still invites the Applicant to consider such amendments in the future, as long as the subject matter continues to remain allowable. 
 
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 10 regarding claim 1 and Doering, or Leitner, not disclosing that the projections are flexible, or the gaps between the projections change,
The examiner respectfully responds the Applicant argues that Doering does not disclose that the projections are flexible or that the gaps between the projections change by first arguing that Doering teaches a different intended use of lowering noise development on a device that influences airflow. This is not found to be particularly convincing as both the instant application and Doering are flaps used in HVAC applications, and in light of the Applicant choosing to expound the argument upon Figures 5 & 6 in Doering that were not used in the rejection; Only Figures 11 & 12 were used in Doering. Further, claim1  does not require limitations directed towards the projections to be flexible, and Fig. 12 of Doering clearly 

In response to Applicants arguments regarding claim 20,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below.

In response to Applicants arguments regarding claim 21,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below.

In response to Applicants arguments regarding claims 2 & 17,
The examiner respectfully responds in light of the Examiner indicating allowable subject matter, the arguments over claims 2 & 17 are moot; Additionally the Examiner would like to point out to the Applicant that the arguments do however rely on information and figures that pertain to a non-elected Species (see Page 18 and the use of Figure 9 of the instant application, which pertains to the non-elected Species IV as outlined in the Species Election dated 7/23/2020, and made without Traverse on 9/23/2020.

In response to Applicants arguments regarding claim 14 and Doering not teaching that the projections have the same arrangement; that being “the plurality of projections increasing in length at increasing distances from the axis”,
The examiner respectfully responds the Examiner interpreted the above claim language in claim 14 as rejected below “(Fig. 12 – the plurality of projections 6 have a surface area around the periphery that increases in length the farther that it extends from the axis D)”, of which the broadest reasonable interpretation rendered by the Examiner meets the claim language of “the plurality of projections Figure A, of the interpreted claim language has been re-produced below this argument response.

    PNG
    media_image1.png
    621
    729
    media_image1.png
    Greyscale

Figure A

Claims 20 & 21 are moved out of numerical order to the top, to facilitate their rejection under 102

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering et al (EP2508815).

Regarding claim 1, Doering (EP2508815) shows an air damper assembly for an air duct, the air duct having an interior wall, the air damper assembly comprising: an airflow member (2, Fig. 12) having a periphery (Fig. 12 – the periphery of the airflow member 2 is located about the outer edges of the airflow member, where the plurality of projections are located); a plurality of projections (5/6, Fig. 12) spaced at least partially around and extending from the periphery (Fig. 12), the plurality of projections providing a plurality of airspaces (Fig. 12 – the airspaces are located between the adjacent pairs of the plurality of projections) between adjacent ones of the plurality of projections at least partially around the periphery (Fig. 12); and an axle assembly (Fig. 12 – the axle assembly is the structure located around the axis D) coupled to the airflow member (Fig. 12) and rotatably coupled to the air duct (Fig. 11) such that rotation of the axle assembly causes the airflow member to rotate within the air duct (Fig. 12 – the airflow member rotated around the axis D) between a fully open position and a fully closed position to control a flow of a fluid through the air duct (Fig. 11 – the rotation allows for multiple positions, of which include at least two positions that would constitute a fully open position and a fully closed position, both of which would control a fluid flow through the air duct differently); wherein between the fully closed position and a partially closed position, a size of one of the plurality of airspaces varies to control a portion of the flow of the fluid through the air duct (Fig. 11/12 – the size of one of plurality of airspaces between the adjacent ones of the plurality of projections varies to control a portion of the flow of fluid through the duct by the very nature of the change in sizes of the plurality of projections around the periphery).   

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering et al (EP2508815).

Regarding claim 20, Doering (EP2508815) shows a method of providing an air damper assembly for an air duct, the air duct having an interior wall, comprising: providing an airflow member (2, Fig. 6), providing a plurality of projections (5/6, Fig. 12) between the airflow member and the air duct (Fig. 11 – the airflow member is shown attached to the air duct, with the projections between the airflow member and the air duct), the plurality of projections gradually increasing in length from a minimum to a maximum (see Annotated Figure 1); and providing an axle assembly (Fig. 12 – the axle assembly is the structure located around the axis D) fixedly coupled to the airflow member (Fig. 12) and rotatably coupled to the air duct (Fig. 11) such that rotation of the axle assembly about an axis (D, Fig. 12) causes the airflow member to rotate within the air duct and increase or decrease fluid flow therethrough (¶0001 – the airflow member rotates about the axle assembly, which is used to influence the airflow therehrough); wherein a first projection of the plurality of projections having a length equal to the minimum is disposed adjacent the axis (see Annotated Figure 1).  

    PNG
    media_image2.png
    350
    638
    media_image2.png
    Greyscale

Annotated Figure 1



Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering et al (EP2508815).

Regarding claim 21, Doering (EP2508815) shows an airflow member for use in an air damper assembly for an air duct, the air damper assembly comprising an axle assembly coupled to the airflow member and configured to cause the airflow member to rotate within the air duct between a fully open position and a fully closed position to increase or decrease a flow of fluid through the air duct (the Examiner is understanding the preceding claim language to be the preamble, which carries no patentable weight), the airflow member (2, Fig. 12) comprising: a plurality of projections (5/6, Fig. 12) spaced at least partially around and extending from a periphery of the airflow member (Fig. 12), the plurality of projections gradually increasing in length from a first minimum to a maximum and gradually decreasing in length from the maximum to a second minimum (see Annotated Figure 2); 54843-3407-3028Atty. Dkt. No.: 49520-273493-US (112444-1096)wherein the length of each of the plurality of projections is smaller across the span (Fig. 12 – the length of each projections gets smaller as the span moves towards the distal end); and wherein the varying length provides greater control and resolution of the flow (Fig. 12 – the Examiner is understanding the limitation to be a statement of intended use, which carries no patentable weight; still, as the Applicant shows a plurality of projections where the length is smaller across the span to achieve the goal of providing greater control and resolution of the flow, as does Doering show the same benefit, with the same structure).


    PNG
    media_image3.png
    350
    638
    media_image3.png
    Greyscale


Annotated Figure 2

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 12, 13, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (EP2508815), hereinafter referred to as Doering, in view of MacGibbon et al (US 6,192,992), hereinafter referred to as MacGibbon.

Regarding claim 8, Doering shows elements of the claimed invention as stated above in claim 1 including the plurality of projections.
However, Doering lacks showing wherein at least a portion of the plurality of projections are fabricated from a polymer.  
MacGibbon teaches wherein at least a portion of the seal is fabricated from a polymer (Col. 4, Lines 64-67 - the movable plates comprise of Teflon, which is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of MacGibbon to provide wherein at least a portion of the plurality of projections are fabricated from a polymer, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 9, Doering shows elements of the claimed invention as stated above in claim 1 including the plurality of projections.
However, Doering lacks showing wherein at least a portion of the plurality of projections are fabricated from a metal having a plastic coating.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of MacGibbon to provide wherein at least a portion of the plurality of projections are fabricated from a metal having a plastic coating, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 12, Doering shows elements of the claimed invention as stated above in claim 1 including the axle assembly.
However, Doering lacks showing further comprising a damper control assembly configured to drive rotation of the axle assembly.
MacGibbon teaches a damper control assembly (200, Fig. 3) configured to drive rotation of the damper (14, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of MacGibbon to provide a damper control assembly configured to drive rotation of the axle assembly, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 13, Doering shows elements of the claimed invention as stated above in claim 12 except wherein the damper control assembly comprises a pressure sensor, a motor, and an actuator.  
	MacGibbon teaches the damper control assembly comprises a pressure sensor (13, Fig. 3), a motor (56, Fig. 3), and an actuator (54, Fig. 3 – The Oxford English Dictionary defines an Actuator as: “A device that causes some other device to move or operate without providing the motive power for it to do so.”. Element 54 is an actuator).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of MacGibbon to provide the damper control assembly comprises a pressure sensor, a motor, and an actuator, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 22, Doering shows elements of the claimed invention as stated above in claim 1 including the plurality of projections.
However, Doering lacks showing wherein at least one of the plurality of projections is made of polymer.  
MacGibbon teaches wherein at least one projection is made of polymer (Col. 4, Lines 64-67 - the movable plates, which project outwardly from an axis, comprise of Teflon, which is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of MacGibbon to provide wherein at least one of the plurality of projections is made of polymer, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (EP2508815), hereinafter referred to as Doering, in view of Giordano et al (DE19717335), hereinafter referred to as Giordano.

Regarding claim 6, Doering shows elements of the claimed invention as stated above in claim 1 including the plurality of projections and the interior wall of the air duct (Fig. 11).
However, Doering lacks showing wherein at least a portion of the plurality of projections are configured to contact the interior wall of a housing when the airflow member is in the fully closed position.  
Giordano (DE19717335), a damper with a plurality of projections, is in the same field of endeavor as Doering which is a damper with a plurality of projections.
Giordano teaches wherein at least a portion of the plurality of projections are configured to contact the interior wall of a housing when the airflow member is in the fully closed position (¶0010, Lines 7-8 – the lip 4 of the plurality of projections 7 contact the housing in the end, or closed, position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of Giordano to provide wherein 

Regarding claim 7, Doering shows elements of the claimed invention as stated above in claim 1 including the plurality of projections and the interior wall of the air duct.
However, Doering lacks showing wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the partially closed position.
Giordano teaches wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the partially closed position (¶0010, Lines 13-15 – in the partially closed position, or on approaching the closure end position, the lip 4 of the plurality of projections 7 comes into contact with the wall of the housing, where it bends when in contact).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of Giordano to provide wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the partially closed position, which would provide an airflow member arrangement that would reduce noise while air passes over the airflow member (¶0004/5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (EP2508815), hereinafter referred to as Doering, in view of Zelczer et al (US 5,458,148), hereinafter referred to as Zelczer.

Regarding claim 10, Doering shows elements of the claimed invention as stated above in claim 1 including the airflow member.
However, Doering lacks showing further comprising: a first damper plate; and a second damper plate coupled to the first damper plate; -3- 4819-7076-8349Atty. Dkt. No.: 49520-273493-US (112444-1096) wherein the airflow member is coupled to at least one of the first 
Zelczer (US 5,458,148), an HVAC damper, is in the same field of endeavor as Doering which is an HVAC damper.
Zelczer teaches further comprising: a first damper plate (Fig. 3 – the first damper plate is located on the left-hand side of the airflow member 62); and a second damper plate (Fig. 3 – the second damper plate is located on the right-hand side of the airflow member 62) coupled to the first damper plate (Fig. 3 – the first and second damper plates are coupled to each other by fasteners 65 and rivets 63); -3-4819-7076-8349Atty. Dkt. No.: 49520-273493-US (112444-1096)wherein the airflow member is coupled to at least one of the first damper plate or the second damper plate (Fig. 7); and wherein at least a portion of the airflow member is disposed between the first damper plate and the second damper plate (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of Zelczer to provide further comprising: a first damper plate; and a second damper plate coupled to the first damper plate;-3- 4819-7076-8349Atty. Dkt. No.: 49520-273493-US (112444-1096)wherein the airflow member is coupled to at least one of the first damper plate or the second damper plate; and wherein at least a portion of the airflow member is disposed between the first damper plate and the second damper plate, which would provide a low pressure fluid operated fluid flow control damper assembly that is lightweight and easy to mount to existing ducts (Col. 1, Lines 5-8).

Claims 14 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over MacGibbon et al (US 6,192,922), hereinafter refered to as MacGibbon, in view of Doering et al (EP2508815), hereinafter referred to as Doering.

Regarding claim 14, MacGibbon (US 6,192,922) shows a method of controlling a flow of fluid through an air duct, the method comprising: receiving a target airflow setpoint (Col. 3, Lines 52-54); receiving an airflow measurement from a pressure sensor (Col. 9, Lines 59-62); generating a command to rotate the airflow member (Col. 10, Lines 23-25 – the rotating plate) to a position setpoint (Col. 10, Lines 39-60 – any number of setpoints can be established to account for variable changes throughout the 
However, MacGibbon lacks showing an airflow member and an axis, wherein the airflow member has a periphery and a plurality of projections spaced at least partially around and extending from the periphery, the plurality of projections increasing in length at increasing distances from the axis.
Doering (EP2508815), a movable damper for a duct, is in the same field of endeavor as MacGibbon which is a movable damper for a duct.
Doering (EP2508815) teaches an airflow member (2, Fig. 12) and an axis (D, fig. 12), wherein the airflow member has a periphery (Fig. 12 – the periphery of the airflow member 2 is located about the outer edges of the airflow member, where the plurality of projections are located) and a plurality of projections (5/6, Fig. 12) spaced at least partially around and extending from the periphery (Fig. 12), the plurality of projections (6, Fig. 12) increasing in length at increasing distances from the axis (Fig. 12 – the plurality of projections 6 have a surface area around the periphery that increases in length the farther that it extends from the axis D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacGibbon to incorporate the teachings of Doering to provide an airflow member and an axis, wherein the airflow member has a periphery and a plurality of projections spaced at least partially around and extending from the periphery, the plurality of projections increasing in length at increasing distances from the axis, which would provide a device to influence airflow and reduce noise (¶0003).

Regarding claim 23, MacGibbon shows wherein at least the airflow member which comprises of a periphery is made of polymer (Col. 4, Lines 64-67 - the movable plates, or airflow member, project outwardly from an axis, comprise of Teflon, which is a polymer).
However, MacGibbon lacks showing a plurality of projections.
Doering teaches a plurality of projections (5/6, Fig. 12).
.

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacGibbon et al (US 6,192,922), hereinafter refered to as MacGibbon, in view of Doering et al (EP2508815), hereinafter referred to as Doering, in further view of Giordano et al (DE19717335), hereinafter referred to as Giordano.

Regarding claim 15, the combination of MacGibbon & Doering show elements of the claimed invention as stated above in claim 14 including the plurality of projections and an interior wall of the air duct (Doering, Fig. 11).
However, the combination of MacGibbon & Doering lacks showing wherein at least a portion of the plurality of projections are configured to contact the interior wall of a housing when the airflow member is in the fully closed position.  
Giordano (DE19717335), a damper with a plurality of projections, is in the same field of endeavor as Doering which is a damper with a plurality of projections.
Giordano teaches wherein at least a portion of the plurality of projections are configured to contact the interior wall of a housing when the airflow member is in the fully closed position (¶0010, Lines 7-8 – the lip 4 of the plurality of projections 7 contact the housing in the end, or closed, position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MacGibbon & Doering to incorporate the teachings of Giordano to provide wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the fully closed position, which would provide an airflow member arrangement that would reduce noise while air passes over the airflow member (¶0004/5).

Regarding claim 16, the combination of MacGibbon & Doering shows elements of the claimed invention as stated above in claim 14 including the plurality of projections and an interior wall of the air duct.
However, the combination of MacGibbon & Doering lacks showing wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the partially closed position.
Giordano teaches wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the partially closed position (¶0010, Lines 13-15 – in the partially closed position, or on approaching the closure end position, the lip 4 of the plurality of projections 7 comes into contact with the wall of the housing, where it bends when in contact).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MacGibbon & Doering to incorporate the teachings of Giordano to provide wherein at least a portion of the plurality of projections are configured to contact the interior wall of the air duct when the airflow member is in the partially closed position, which would provide an airflow member arrangement that would reduce noise while air passes over the airflow member (¶0004/5).

Allowable Subject Matter

Claims 2 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746